DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 16-21 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 16, the prior-art does not teach a rotor plate comprising: magnets attached to an outer circumferential surface of the rotor plate and extending past a circumference of the rotor plate in a radial direction; a rotating shaft hole; and a single skew check hole including skew reference surfaces, wherein extended planes of the skew reference surfaces pass through a center of the rotating shaft hole.
Claims 17-19 are allowable for their dependency on claim 16. 
RE claim 20, as amended to include the previously indicated allowable subject matter of claim 22, the prior-art does not teach a rotor comprising: a plurality of rotor plates which are stacked, each rotor plate including a rotating shaft hole and a skew check hole including a skew references surfaces, wherein extended planes of the skew reference surfaces of each skew check hole pass through a center of the respective rotating shaft holes wherein the plurality of rotor plates includes a first rotor core and a second rotor core that are stacked and a cover member configured to cover the first rotor core and the second rotor core such that the skew check holes are exposed, and wherein an angle between one of the skew reference surfaces the first rotor core and one of the skew reference surfaces of the second rotor core corresponds to a skew angle.
Claims 21 and 23-25 are allowable for their dependency on claim 20.
 Claims 26 and 27 are allowable for similar reason as claim 20.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834